DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/4/22. Applicant’s amendment to claim 16 so it depends from claim 1 is acknowledged and claims 16-18 are now joined with the Group I claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 7, 10, 12, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 5, 7, 10, 12, and 17-18 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rassmussen (US20120213895).
Regarding claim 1, when reading the preamble in the context of the entire claim, the recitation “plethysmograph” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
 Rasmussen discloses:
a housing forming a test chamber defining a test cavity configured to enclose a test subject (Paragraph [0073], “FIG. 1 a shows a bottle 10 which is sealed by a cap 12” which forms an inner cavity that could enclose a test subject), and 
an optical filter providing a spectrally restricted optical access to the test cavity from an exterior of the housing (Paragraph [0034], “the bottle, container or beverage glass being at least partially transparent or translucent to visible light and having an optical filter characteristic preventing light transmission of wavelengths between 200 nm and 510 nm”), wherein the optical filter is configured to: 
at least partially transmit light in a transmission band ranging from about 560 nm to about 750 nm (Paragraph [0079], “It may also be contemplated that the outer wall 20 may allow visible light between 510 nm and 750 nm for, in addition to blocking the harmful wavelengths below 510 nm, IR wavelength above 750 nm are blocked as well”); and to 
at least partially block light in a blocking band ranging from about 380 nm to about 560 nm (Paragraph [0079], “It may also be contemplated that the outer wall 20 may allow visible light between 510 nm and 750 nm for, in addition to blocking the harmful wavelengths below 510 nm, IR wavelength above 750 nm are blocked as well”).

Regarding claim 2, Rasmussen discloses the plethysmograph according to claim 1.
Rassmussen also discloses wherein the optical filter is configured to transmit at least about 15% light in a transmission band ranging from about 560 nm to about 750 nm (Paragraph [0056], “According to a further embodiment of the present invention the bottle, container, beverage glass, beverage, refrigerator or packaging film allows light transmission of at least one wavelength or one wavelength range within the wavelength range between 510 nm and 750 nm, at a relative transmission ratio of at least 50% as compared to the transmission through air, preferably 75%”).

Regarding claim 3, Rasmussen discloses the plethysmograph according to claim 1.
Rassmussen also discloses wherein the optical filter is configured to block at least about 15% light in a blocking band ranging from about 380 nm to about 560 nm (Paragraph [0054], “the bottle, container, beverage glass, beverage, refrigerator or packaging film allows light transmission of wavelengths in the wavelength range between 200 nm and 510 nm, at a transmission ratio of no more than 10%, preferably no more than 5%, more preferably no more than 1% and most preferably no more than 0.5%”).

Regarding claim 4, Rasmussen discloses the plethysmograph according to claim 1.
Rassmussen also discloses wherein the test chamber comprises an inner surface and an outer surface (Paragraph [0073], “The bottle 10 has an inner wall 18, which is made of glass, and an outer wall 20, which constitutes a polymeric coating or film having a specific optical filter characteristic, which will be explained in detail below”), the optical filter comprising a tinted film at least partially covering at least one of the inner surface and the outer surface (Paragraph [0073], “The bottle 10 has an inner wall 18, which is made of glass, and an outer wall 20, which constitutes a polymeric coating or film having a specific optical filter characteristic, which will be explained in detail below”).

Regarding claim 5, Rasmussen discloses the plethysmograph according to claim 1.
Rassmussen also discloses wherein the test chamber is at least partially made of a colored substantially transparent material (Paragraph [0038], “The bottle or container should be transparent, or at least translucent, to some wavelength or wavelengths above 510 nm to allow the user to inspect the beverage inside the bottle, and in particular determine the level of remaining beverage”).

Regarding claim 6, Rasmussen discloses the plethysmograph according to claim 5.
Rassmussen also discloses wherein the material is at least partially colored by a coloring oil or a coloring paint (Paragraph [0080], “the inner wall 18 is preferably transparent to all wavelengths of visible light, however, the inner wall 18 may also be coloured, thus transmitting only a single wavelength or single wavelength band”).

Regarding claim 7, Rasmussen discloses the plethysmograph according to claim 5.
Rassmussen also discloses wherein the test chamber is at least partially made of a substantially transparent orange material (Paragraph [0038], “The bottle or container should be transparent, or at least translucent, to some wavelength or wavelengths above 510 nm to allow the user to inspect the beverage inside the bottle, and in particular determine the level of remaining beverage” & Paragraph [0079], “The optical filter characteristics may thus be changed accordingly, e.g. allowing light transmission of wavelengths between 575 nm and 625 nm for a yellow bottle, between 625 nm and 675 nm for an orange bottle or between 675 nm and 750 nm for a red bottle”).

Allowable Subject Matter
Claims 8-9, 11, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10, 12, and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The most relevant prior art of record is Sheehan (US 2007/0179394). 
Claim 8 is allowable because none of the cited references either alone or in combination disclose the wherein one of the test pneumotach body and the reference pneumotach body at least partially extends in the other one of the test pneumotach body and the reference pneumotach body. 
Sheehan discloses the housing further forms a reference chamber (reference chamber #12); 
the test chamber comprises a test pneumotach having a test pneumotach body in which a test airflow opening is formed (Paragraph [0038], “Pneumotach 64 communicates through passageway 68 and aerosol manifold 70 with the interior of test chamber 14”), for the test cavity to be in fluid communication with the outside of the housing (Paragraph [0004], “Both chambers are in communication with the ambient air, i.e., the air within the room where the tests are being conducted, through restricted airflow openings, or pneumotachs”); 
the reference chamber defines a reference cavity (inner area of reference chamber #12) and comprises a reference pneumotach having a reference pneumotach body in which a reference airflow opening is formed (Paragraph [0038], “pneumotach 66 communicates through passageway 72 with reference chamber 12”), for the reference cavity to be in fluid communication with the outside of the housing (Paragraph [0004], “Both chambers are in communication with the ambient air, i.e., the air within the room where the tests are being conducted, through restricted airflow openings, or pneumotachs”). 
Sheehan discloses having a test pneumotach body and a reference body that share a common inlet (Paragraph [0020]) but does not disclose a configuration wherein one of the pneumotach bodies at least partially extends in the other one. 
Claims 9-12 are allowable because they are dependent on claim 8.

Claim 16 is allowable because none of the cited references either alone or in combination disclose one of the test airflow opening and the reference airflow opening at least partially surrounds the other one of the test airflow opening and the reference airflow opening.  
Sheehan discloses the housing further forms a reference chamber (reference chamber #12); 4Applicant: SCIREQ - Scientific Respiratory Equipment Inc. Application No.: 16/592,036
the test chamber comprises a test pneumotach having a test pneumotach body in which a test airflow opening is formed (Paragraph [0038], “Pneumotach 64 communicates through passageway 68 and aerosol manifold 70 with the interior of test chamber 14”), for the test cavity to be in fluid communication with the outside of the housing (Paragraph [0004], “Both chambers are in communication with the ambient air, i.e., the air within the room where the tests are being conducted, through restricted airflow openings, or pneumotachs”); 
the reference chamber defines a reference cavity and comprises a reference pneumotach having a reference pneumotach body in which a reference airflow opening is formed (Paragraph [0038], “pneumotach 66 communicates through passageway 72 with reference chamber 12”), for the reference cavity to be in fluid communication with the outside of the housing (Paragraph [0004], “Both chambers are in communication with the ambient air, i.e., the air within the room where the tests are being conducted, through restricted airflow openings, or pneumotachs”)
Sheehan discloses having a test pneumotach body and a reference body that share a common inlet but does not disclose a configuration wherein one of the airflow openings at least partially surrounds the other one.
Claims 17-18 are allowable because they are dependent on claim 16

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US5379777; cited by Applicant discloses “the instant plethysmograph includes a cylindrical animal chamber generally indicated at 12, an integral reference chamber generally indicated at 14, and a showerhead-type aerosol manifold generally indicated at 16 for evenly distributing an aerosol in the animal chamber 12” (Col. 2, lines 51-55). It also discloses “The plethysmograph 10 still further includes two pneumotachographs generally indicated at 62, and a port 64 (FIG. 2) in the side wall 36 of the animal chamber 12 for receiving the spigot 66 of a water bottle 68. When bias flow is applied to the animal 12, the two pneumotachographs 62 are essentially intake ports for the animal chamber 12, and they are radially aligned with two opposing ports 54 in the animal chamber 12. Each pneumotachograph 62 comprises an annular body 70 mounted on top of the cover portion 20 and a tubular shaft 72 which extends downwardly from the annular body 70 through the reference chamber 14 and into the top of the animal chamber 12, i.e. into the bulkhead 40. The annular body 70 of each pneumotachograph 62 includes a fine-mesh screen 74 extending across the central opening therein” (Col. 4, lines 9-24). 
Edmund Optics’ Techspec Filters discloses on page 7 in the Color Imaging Filters Graph & Coating Specification Table, the average transmission for a dark red filter centering at a 660nm wavelength is 94%. It also discloses on page 7 in the Color Imaging Filters Graph, there is about 0% transmission between 380nm and 560nm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.C/
Examiner, Art Unit 3791                                                                                                                                                                                         
/David J. McCrosky/Primary Examiner, Art Unit 3791